Fairhurst, J.
¶38 (dissenting) — I dissent because Charles Rose does not satisfy the jeopardy element of the tort of wrongful discharge in violation of public policy. To reach a different result, the majority overturns precedent and creates a new analytical framework for the tort. I would proceed according to our precedent and affirm the Court of Appeals.
¶39 The issue in this case is whether Rose’s claim of wrongful discharge in violation of public policy should be dismissed because he cannot satisfy the jeopardy element of the claim.5 I would hold that the existence of an adequate alternative statutory remedy prevents a plaintiff from bringing a wrongful discharge claim. Here, the remedy provided in the Surface Transportation Assistance Act of 1982 (STAA), 49 U.S.C. § 31105, is adequate to effect the public policy and therefore Rose cannot satisfy the jeopardy element and his claim for wrongful discharge should be dismissed.
A. The adequacy of the alternatives analysis is not incorrect and harmful
¶40 As the majority notes, the wrongful discharge in violation of public policy tort has undergone changes to its analytical framework since its recognition 30 years ago. See majority at 275. While the analytical framework for the tort may have changed, the purpose of the tort has remained the same since the tort’s recognition. “[T]he tort of wrongful *289discharge is not designed to protect an employee’s purely private interest in his or her continued employment; rather, the tort operates to vindicate the public interest in prohibiting employers from acting in a manner contrary to fundamental public policy.” Smith v. Bates Tech. Coll., 139 Wn.2d 793, 801, 991 P.2d 1135 (2000). The tort was intended to be a narrow public policy exception to the employment at will doctrine. Thompson v. St. Regis Paper Co., 102 Wn.2d 219, 232, 685 P.2d 1081 (1984). To ensure the tort remains a narrow exception, a plaintiff should be precluded from bringing a claim for wrongful discharge in violation of public policy when an adequate alternative remedy exists.
1. The development of the tort of wrongful discharge
¶41 Originally, a claim for wrongful discharge in violation of public policy required the court to perform a burden shifting analysis. Id. The plaintiff had the burden to prove that his or her dismissal violated a clear mandate of public policy. Id. If the employee met this burden, then the employer would have to demonstrate that the discharge was for other reasons. Id. at 232-33.
¶42 In Gardner v. Loomis Armored, Inc., 128 Wn.2d 931, 941, 913 P.2d 377 (1996), this court adopted a four-part test for the wrongful discharge fort. After Gardner, to bring a claim for wrongful discharge in violation of public policy:
(1) The plaintiff [ ] must prove the existence of a clear public policy (the clarity element).
(2) The plaintiff! 1 must prove that discouraging the conduct in which [he or she] engaged would jeopardize the public policy (the jeopardy element).
(3) The plaintiff! ] must prove that the public-policy-linked conduct caused the dismissal .(the causation element).
(4) The defendant must not be able to offer an overriding justification for the dismissal (the absence of justification element).
Id. (citations omitted). Each element must be met, and these elements are the same regardless of what conduct *290prompts the claim. In adopting the four-part test, Gardner did not intend to change the common law for the wrongful discharge tort. Id.
¶43 At issue here is the jeopardy element. Specifically, Rose’s employer, Anderson Hay & Grain Company, asserts that Rose’s claim should be dismissed because a federal administrative remedy under the STAA prevents Rose from establishing the jeopardy element.
2. The jeopardy element
¶44 “The jeopardy element guarantees an employer’s personnel management decisions will not be challenged unless a public policy is genuinely threatened.” Id. at 941-42. To establish jeopardy, the plaintiff must show that he “engaged in particular conduct, and the conduct directly relates to the public policy, or was necessary for the effective enforcement of the public policy.” Id. at 945 (emphasis omitted). The plaintiff also must show how the threat of discharge will discourage others from engaging in desirable conduct. Id. Finally, the plaintiff must demonstrate that other means of promoting the public policy are inadequate. Id.
¶45 The jeopardy element is more difficult to establish where the statute that declares the alleged public policy provides an administrative remedy. Henry H. Perritt, Jr., Workplace Torts: Rights and Liabilities § 3.15, at 78 (1991). When the statute that declares the public policy also creates a remedy, the focus of the jeopardy analysis has centered on the adequacy of that remedy.6 See Korslund v. DynCorp Tri-Cities Servs., Inc., 156 Wn.2d 168, 182-83, 125 P.3d 119 (2005); Cudney v. ALSCO, Inc., 172 Wn.2d 524, 531-33, 259 P.3d 244 (2011); Hubbard v. Spokane County, 146 Wn.2d 699, 717, 50 P.3d 602 (2002).
*291¶46 “[T]his court has repeatedly applied [a] strict adequacy standard, holding that a tort of wrongful discharge in violation of public policy should be precluded unless the public policy is inadequately promoted through other means and thereby maintaining only a narrow exception to the underlying doctrine of at-will employment.” Cudney, 172 Wn.2d at 530. When examining an alternative statute for adequacy, the question is not whether the legislature intended to preclude a tort claim, but whether other means of protecting the public policy are adequate such that recognition of the tort claim is not necessary to protect the public policy. Korslund, 156 Wn.2d at 183. Our cases have recognized that the alternative remedy does not need to be available to the particular plaintiff seeking to use the tort, so long as it provides an adequate means to protect the public policy. Id.; Cudney, 172 Wn.2d at 538.
¶47 In Korslund, this court held that as a matter of law the plaintiffs could not satisfy the jeopardy element because the Energy Reorganization Act of 1974 (ERA), 42 U.S.C. § 5851, provided an adequate alternative means of promoting the public policy. Korslund, 156 Wn.2d at 181. The plaintiffs in Korslund claimed that they were wrongfully discharged for reporting safety violations, mismanagement, and fraud on the part of their employer, DynCorp, at the Hanford nuclear site. Id. at 172-73. The plaintiffs claimed that to effectuate the policy of protecting the health and safety of the public in the operation of the nuclear industry, the ERA prohibits retaliation against employees who observe and report potential misconduct. Id. at 182. The ERA provided an administrative process for adjudicating whistle-blower complaints and required a violator to reinstate the employee to his or her former position with the same compensation, terms and conditions of employment, back pay, and compensatory damages. Id. The Kors-lund court found that the remedies provided in the ERA were comprehensive “to protect the specific public policy identified by the plaintiffs.” Id.
*292¶48 Similarly, in Cudney this court found that an employee could not satisfy the jeopardy element of the wrongful discharge tort because the Washington Industrial Safety and Health Act of 1973 (WISHA), chapter 49.17 RCW, provided an adequate alternative remedy. Cudney, 172 Wn.2d at 526, 538. Cudney alleged that he was terminated for reporting that a manager drove a company vehicle while intoxicated. Id. at 526. Cudney intended to promote the policies of workplace safety, protecting employees against retaliation for reporting safety violations, and protecting the public from the dangers of drinking and driving. Id. at 530. The Cudney court compared the protections and remedies provided by WISHA to those provided by the ERA examined in Korslund and found that WISHA was more comprehensive than the ERA. Id. at 533. Under WISHA, the superior court has the power to grant all appropriate relief to the aggrieved employee. Id. In contrast, the ERA limited the relief to certain specific categories. Id. The court found that WISHA was more than adequate to protect the identified public policies and therefore held that Cudney could not satisfy the jeopardy element.7 Id. at 533, 536.
¶49 Piel v. City of Federal Way, 177 Wn.2d 604, 614-15, 306 P.3d 879 (2013), was this court’s most recent case to address the jeopardy element and the adequate alternative remedies analysis. The Piel court recognized that there are some cases where a wrongful discharge tort must exist alongside a statutory scheme in order to fully vindicate the public policy. Id. The Piel court addressed whether the remedies through the Public Employment Relations Commission (PERC) under chapter 41.56 RCW were adequate as a matter of law to preclude a plaintiff from asserting a *293claim for wrongful discharge in violation of policy. Id. at 609. The Piel court found that an employee could satisfy the jeopardy element because PERC did not provide an adequate alternative remedy. Id. at 617-18.
¶50 Piel did not overrule Korslund and Cudney, and although Piel reaches a different outcome than Korslund and Cudney, its reasoning is consistent. Like Korslund and Cudney, in Piel this court focused its analysis on whether the alternative statutory remedy was adequate to promote or vindicate the public policy at issue. Id. at 615, 617.
¶51 The statutory remedies through PERC differed from the remedies in Korslund and Cudney. Id. at 616-17. The Piel court noted that unlike the statutory remedies at issue in Korslund and Cudney, PERC remedies were previously recognized by this court as inadequate to vindicate an important public policy. Id. at 616. The court in Piel relied on a prior case where this court found that to advance public policy, the wrongful discharge tort remedy should exist apart from the PERC remedy. Id. at 612 (citing Smith, 139 Wn.2d at 805). In Smith, this court held that PERC’s remedial scheme did not provide adequate redress for an employee when an employer violated public policy by retaliating against an employee for engaging in a protected activity. 139 Wn.2d at 805-06 (noting that PERC remedies did not allow for an award of damages for emotional distress and, therefore, only partially compensated the employee for her damages).
¶52 RCW 41.56.905 states that PERC’s remedies were intended to be additional to other remedies. According to the Piel court, this statutory language is significant because it notes the legislative choice to allow wrongfully discharged employees to pursue other remedies in addition to those provided by the statute. Id. The court found that language in a statute announcing that the statutory scheme is intended to be additional to other remedies is the strongest possible evidence that the statutory remedies are not adequate to vindicate the public policy. Id.
*294¶53 Following Korslund, Cudney, and Piel, to determine whether the plaintiff can satisfy the jeopardy element requires the examination of the alternative statutory scheme to determine if it provides a remedy that is adequate in comparison to the remedy available under a common law tort action. Part of this examination includes an analysis of the statutory language to determine whether the legislature indicated that the statute would be insufficient to adequately promote the public policy at issue.
¶54 The majority asserts that the adequacy of the alternative remedy analysis as it operates after Piel is inconsistent with the jeopardy element as it was described in Gardner. Majority at 284. The majority states that Gardner set forth a disjunctive test that allowed the plaintiff to establish the jeopardy element by demonstrating that his or her conduct was either directly related to the public policy or necessary for effective enforcement. Id. According to the majority, where the plaintiff showed that his or her action directly related to the public policy, he or she does not need to show that there are no adequate alternative remedies. Id. at 284-85. The majority is correct that in Gardner this court set forth a disjunctive test, but that was only a piece of the plaintiff’s burden. The Gardner court also stated that to establish the jeopardy element, the plaintiff must show that other means of promoting the policy are inadequate. 128 Wn.2d at 945. Therefore, it has never been sufficient for the plaintiff to demonstrate that his or her conduct directly relates to the public policy.
¶55 Since its recognition, the jeopardy element has required the plaintiff to demonstrate that alternative means are not adequate to promote the public policy. See id. This makes sense because when an alternative adequate statutory remedy exists, employees have the same incentive to perform the desired behavior. Whether an available statutory remedy is adequate to vindicate the public policy at issue should remain a part of the analysis for the wrongful discharge tort.
*2953. The majority’s analytical framework does not advance the purpose of the tort
¶56 According to the majority, the adequacy of the alternatives analysis misapprehends the role of the common law and the purpose of the tort. Majority at 272. The majority proposes a new framework for the tort that would eliminate the adequacy of the alternatives analysis. Under the majority’s new framework, a trial court examining whether a plaintiff has a claim for the tort of wrongful discharge in violation of public policy must begin by determining whether the facts of the case fit one of the four common factual scenarios. Id. at 286-87. These include where an employee is fired for (1) refusing to commit an illegal act, (2) performing a legal duty or obligation, (3) exercising a legal right or privilege, and (4) reporting employer misconduct. Id. at 276 (quoting Gardner, 128 Wn.2d at 936). If the facts of the case fit one of the four common factual scenarios, then the court must determine if the employee met his or her burden of proving that his or her dismissal violates a clear mandate of public policy. Id. at 286-87. If the employee can meet this burden, then the burden shifts to the employer to demonstrate that dismissal was for other reasons. Id. Alternatively, if the facts do not fall within one of the four recognized factual scenarios, then the court should use the four-part test set forth in Gardner. Id. Further, according to the majority’s analytical framework, if a statutory alternative is relevant, it will preclude a claim for wrongful discharge in violation of public policy only if the statute provides an exclusive remedy. Id. at 287. The exclusivity of a statutory remedy can be express or implied. According to the majority, a nonpreemption clause in a federal statute demonstrates that the statute is not exclusive and should not preclude a tort claim for wrongful discharge in violation of public policy. Id.
¶57 The majority’s new framework does not advance the purpose of the tort and confuses the application of the tort *296claim further. The purpose of the tort is to protect the interests of the public and to promote public policy. Smith, 139 Wn.2d at 801. When examining the jeopardy element where there is a statutory alternative, the question for the court should not be whether the applicable statutory alternative precludes the tort, but whether the statute adequately promotes the public policy such that the tort claim is not necessary. See Korslund, 156 Wn.2d at 183. Rejecting the adequacy analysis and focusing on the exclusivity of an alternative statute does not promote public policy. Instead, it may give a plaintiff the opportunity to recover under the tort claim and under the statutory remedy. In addition, the new framework broadens the scope of the tort beyond what was intended in Thompson.
B. Rose cannot satisfy the jeopardy element
¶58 After rejecting the majority’s framework, I would apply our precedent to the facts at issue here and hold that Rose fails to establish the jeopardy element. Rose alleges that he was fired for refusing to drive over the hour limitation set forth in 49 C.F.R. § 395.3(b)(1) and for refusing to misrepresent the hours he drove.
¶59 The STAA established a system under which employees may pursue remedies for discharge in violation of its provisions. The STAA prohibits an employer from discharging an employee if the employee refuses to operate a vehicle because the operation violates a regulation or standard related to commercial vehicle safety. 49 U.S.C. § 31105(a)(l)(B)(i). An employee alleging a violation of the statute can file a complaint with the secretary of labor no later than 180 days after the alleged violation occurred. 49 U.S.C. § 31105(b). If after receiving the complaint the secretary reasonably believes that a violation occurred, the secretary will include with the findings a preliminary order for relief. 49 U.S.C. § 31105(b)(2)(A). The complainant and the person alleged to have committed the violation may file objections to the preliminary order or the findings and *297request a hearing. 49 U.S.C. § 31105(b)(2)(B). If a hearing is not requested within 30 days, then the preliminary order is final and not subject to judicial review. Id. If the secretary finds that a violation did occur, he or she shall order the violator to affirmatively abate the violation, reinstate the complainant to his or her former position with the same pay and privileges of employment, and pay compensatory damages, including back pay and any special damages sus-táined by the complainant. 49 U.S.C. § 31105(b)(3)(A). Compensatory damages include damages for emotional distress. See Carter v. Tropicana Prods. Sales, Inc., No. 07-10921-RWZ, 2008 WL 190791, at *3, 2008 U.S. Dist. LEXIS 4104, at *9 (D. Mass. Jan. 4, 2008) (court order). Relief may also include punitive damages. 49 U.S.C. § 31105(b)(3)(C).
¶60 The Court of Appeals found that the remedies provided by the STAA were adequate and that Rose could not satisfy the jeopardy element. Rose v. Anderson Hay & Grain Co., 183 Wn. App. 785, 793, 335 P.3d 440 (2014), review granted, 182 Wn.2d 1009, 343 P.3d 759 (2015). I would agree with the Court of Appeals. The remedies provided under the STAA are comprehensive. The remedies available under the STAA are similar to those available under the ERA examined in Korslund. These included back pay, reinstatement, and compensatory damages. Korslund, 156 Wn.2d at 182. Although Rose cannot receive a remedy pursuant to the STAA because he failed to timely file his complaint with the Department of Labor and Industries, the alternative statutory remedies do not need to be available to the particular employee so long as the remedies are adequate to promote the public policy. Hubbard, 146 Wn.2d at 717.
¶61 Courts in other jurisdictions have found that the STAA’s remedies are adequate. The Oregon Supreme Court recognizes the tort of wrongful discharge and, like Washington, has' found that where statutes provide an adequate remedy, the tort is not available. Rice v. Comtek Mfg. of Or., Inc., 766 F. Supp. 1539, 1546 (D. Or. 1990). A federal district court applying Oregon law found that the STAA provides an *298adequate alternative statutory remedy, precluding plaintiffs from asserting a tort claim for wrongful discharge in violation of public policy. Dooijes v. K&B Transp., Inc., No. CV04-608-MO, 2005 WL 1838962, at *1, 2005 U.S. Dist. LEXIS 42166, at *1 (D. Or. Aug. 2, 2005) (court order).
¶62 Next, I would find that the statute does not contain language indicating that its remedy is insufficient. Unlike PERC, the statutory scheme in Piel, the STAA does not contain language indicating that the legislature intended the statute to be an additional remedy. Instead, the STAA contains a nonpreemption clause. 49 U.S.C. § 31105(f).8 The ERA—the statute examined in Korslund—contained similar nonpreemption language as in the STAA. 42 U.S.C. § 5851(h) (“This section may not be construed to expand, diminish, or otherwise affect any right otherwise available to an employee under Federal or State law.”). The Korslund court found that this language did not indicate that the statutory remedy was inadequate. 156 Wn.2d at 183; see also Piel, 177 Wn.2d at 617. The STAA provides an adequate alternative remedy, and Rose cannot satisfy the jeopardy element.
¶63 By finding that the wrongful discharge tort is not available here, it does not give Anderson the discretion to commit acts that violate the STAA. The tort action is not available because the STAA provides sufficient remedies for an employee who is wrongfully discharged for refusing to commit an illegal act. Dismissing Rose’s suit would not discourage future employees from taking similar action to Rose because employees that take similar action to Rose are afforded adequate remedies and protections under the STAA.
¶64 I would continue to examine the adequacy of alternative remedies as part of the jeopardy element for the *299wrongful discharge tort. Because the adequate alternative remedies analysis is not incorrect and harmful, we should not overrule our precedent. The jeopardy element is critical to the analytical framework of the wrongful discharge tort because it ensures that the tort is available only when a public policy is genuinely threatened. Here, the STAA provides an adequate alternative remedy. I would affirm the Court of Appeals.
Madsen, C.J., and Owens, J., concur with Fairhurst, J.

 We accepted review of two other cases—Becker v. Community Health Systems, Inc., 184 Wn.2d 252, 359 P.3d 746 (2015) and Rickman v. Premera Blue Cross, 184 Wn.2d 300, 358 P.3d 1153 (2015)—that involve the same issue.


 The question of whether an adequate alternative remedy exists presents a question of law where the inquiry is limited to examining existing laws to determine if they provide an adequate alternative means of promoting the public policy. Korslund v. DynCorp Tri-Cities Servs., Inc., 156 Wn.2d 168, 182, 125 P.3d 119 (2005).


 The Cudney court also addressed Washington’s driving under the influence (DUI) laws and found that the DUI laws adequately protected the public from the perils of drunk driving. 172 Wn.2d at 536-37. The court held that Cudney could not show that reporting drunk driving to another manager was the “ ‘only available adequate means’ ” to promote the public policy of protecting the public from drunk driving. Id. at 536 (quoting Danny v. Laidlaw Transit Servs., Inc., 165 Wn.2d 200, 222, 193 P.3d 128 (2008) (plurality opinion)).


 “Nothing in this section preempts or diminishes any other safeguards against discrimination, demotion, discharge, suspension, threats, harassment, reprimand, retaliation, or any other manner of discrimination provided by Federal or State law.” 49 U.S.C. § 31105(f).